Exhibit 10.2

Name of Participant

[  ]

Percentage of Incentive Pool

[  ]

Grant Date

[  ]

 

PARATEK PHARMACEUTICALS, INC.

REVENUE PERFORMANCE INCENTIVE PLAN

 

AwARd AGREEMENT

 

THIS AWARD AGREEMENT (this “Award Agreement”), effective as of the grant date
set forth above (the “Grant Date”), is made pursuant to the Paratek
Pharmaceuticals, Inc. Revenue Performance Incentive Plan, as amended from time
to time (the “Plan”), and is entered into by and between Paratek
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and the
individual whose name is set forth above (the “Participant”).  Unless otherwise
specified, capitalized terms used in this Award Agreement but not otherwise
defined herein shall have their respective meanings set forth in the Plan.

THE PARTIES HERETO AGREE AS FOLLOWS:

1.Award.  Pursuant to the Plan, the Company hereby grants to the Participant an
award entitling the Participant to the percentage of the Incentive Pool
specified above, subject to the terms and conditions set forth herein and in the
Plan (the “Award”).

2.Expiration Date.  The Award, if not earlier forfeited, cancelled or otherwise
terminated, will automatically terminate on December 31, 2026, and no amount
will become payable in respect of the Award after such date other than any
amounts payable in the first quarter of 2027 under Section 9 of the Plan
following the achievement of the Tranche 2 milestone on or prior to December 31,
2026.

3.Binding Effect.  Subject to the limitations set forth in this Award Agreement
and the Plan, this Award Agreement shall be binding upon, and inure to the
benefit of, the executors, administrators, heirs, legal representatives,
successors and assigns of the parties hereto.

4.Taxes.  

(a)Withholding.  The Participant expressly acknowledges and agrees that the
Participant’s rights to receive any amounts payable hereunder will be reduced by
such amounts as are required to satisfy withholding of all federal, state, local
or other taxes required to be withheld, in each case, if any.

(b)Tax Advice.  The Participant expressly acknowledges and agrees that the
Company has made no warranties or representations to the Participant with
respect to the income tax consequences of the transactions contemplated by the
Award, this Award Agreement, or the

 

--------------------------------------------------------------------------------

 

Plan, and the Participant is in no manner relying on the Company or its
representatives for an assessment of such tax consequences.

5.Successors and Assigns.  The rights, duties, and obligations under this Award
Agreement and the Plan may not be assigned by the Participant and the Company,
except that this Award Agreement shall be assignable by the Company to any
successor entity, including an entity acquiring all, or substantially all, of
the assets of the Company.  The provisions of this Award Agreement shall be
binding on any such assignee.  

6.Entire Agreement; Amendments.  This Award Agreement and the Plan constitute
the entire agreement among the parties with respect to the subject matter hereof
and supersede all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the parties.  There are no agreements,
understandings, specific restrictions, warranties, or representations relating
to said subject matter between the parties other than those set forth herein or
herein provided for.  In the event of any inconsistency between the Plan and
this Award Agreement, the terms and conditions of this Award Agreement shall
control.  This Award Agreement may be amended only in accordance with Section 12
of the Plan.

7.Waivers.  The failure of a party to insist upon strict performance of any
provision of this Award Agreement in any one or more instances shall not be
construed as a waiver or relinquishment of the right to insist upon strict
compliance with such provision in the future.  In the event of any ambiguity in
this Award Agreement or any matters as to which this Award Agreement is silent,
the Plan will govern.

8.Invalidity.  In the event that any one or more of the provisions of this Award
Agreement or any word, phrase, clause, sentence, or other portion thereof shall
be deemed to be illegal or unenforceable for any reason, such provision or
portion thereof shall be modified or deleted in such a manner so as to make this
Award Agreement, as modified, legal and enforceable to the fullest extent
permitted under applicable laws.

9.Governing Law.  The validity, construction and effect of this Award Agreement,
and of any determinations or decisions made by the Administrator relating to
this Award Agreement, and the rights of any and all Persons having, or claiming
to have, any interest under this Award Agreement, shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
otherwise governing principles of conflicts of law.  Except as otherwise
specified in an employment agreement between the Participant and the Employer,
any suit with respect to this Award Agreement will be brought in the federal or
state courts in the districts which include the State of Massachusetts, and the
Participant agrees and submits to the personal jurisdiction and venue thereof.

10.Counterparts.  This Award Agreement may be executed in any number of
counterparts, any of which may be executed and transmitted by facsimile
(including “pdf”), and each of which shall be deemed to be an original, but all
of which together shall be deemed to be one and the same instrument.

2

 

 



--------------------------------------------------------------------------------

 

11.Further Representations and Acknowledgements of the Participant.

(a)The Participant hereby represents that he or she has read the Plan and is
familiar with the Plan’s terms.  The Participant hereby acknowledges that he or
she has carefully read this Award Agreement and agrees, on behalf of himself or
herself and on behalf of his/her beneficiaries, estate and permitted assigns, to
be bound by all of the provisions set forth herein and that the Award is subject
to all of the terms and provisions of this Award Agreement and of the Plan, as
each may be amended in accordance with its terms.  

(b)The Participant acknowledges that nothing in this Award Agreement alters the
nature of his or her Employment with the Company.‬  The Participant acknowledges
having been afforded a reasonable opportunity to consult with financial or legal
advisors regarding the consequences of the Participant’s acceptance of the grant
on the terms and conditions set forth in this Award Agreement.

 

[Remainder of the page intentionally left blank]

3

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement on the
day and year first above written.

 

[gcjaqofeytgh000001.jpg]

 